1. The motion to dismiss the writ of error, because the plaintiff in error did not serve the defendant in error with a copy of its brief within the time prescribed by the rules of this court, is without merit, and is denied.
2. The provision of the policy sued on, that in the event of permanent loss of the sight of both eyes the insurer would pay the insured the face amount of the policy as shown in a designated schedule, but that such disability benefit "shall be granted only if such injuries were sustained . . solely as the result of disease contracted after or injuries sustained after the date of the issuance of this policy," is a valid and binding contractual obligation between the parties to the contract; and where the undisputed evidence on the trial of the case showed that the plaintiff's permanent loss of sight in both eyes. for which disability the suit was brought, was caused by a disease of cataracts which originated before the date of the issuance of the policy. the plaintiff was not entitled to recover. The court erred in overruling the defendant's motion for new trial.
Judgment reversed. Felton, J., concurs. Stephens, P. J.,dissents.
      DECIDED DECEMBER 4, 1942. REHEARING DENIED DECEMBER 17, 1942.